—In an action to recover damages for property damage, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Gerard, J.) entered October 25, 1991, as granted that branch of the motion of the defendant Town of Smithtown which was for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs payable to the respondent.
The plaintiffs failed to raise any triable issues of fact which preclude the granting of summary judgment dismissing the complaint insofar as asserted against the defendant Town of Smithtown. Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.